                                         Case 5:18-md-02834-BLF Document 699 Filed 07/15/21 Page 1 of 2




                                   1

                                   2
                                                                   UNITED STATES DISTRICT COURT
                                   3                             NORTHERN DISTRICT OF CALIFORNIA
                                                                         SAN JOSE DIVISION
                                   4
                                         IN RE: PERSONALWEB                                Case No. 18-md-02834-BLF
                                   5
                                         TECHNOLOGIES, LLC ET AL., PATENT
                                         LITIGATION
                                   6
                                                                                           ORDER DENYING REQUEST FOR
                                   7     AMAZON.COM, INC., and AMAZON                      SECOND JUDGMENT
                                         WEB SERVICES, INC.,
                                   8
                                                        Plaintiffs                        Case No.: 5:18-cv-00767-BLF
                                   9            v.

                                  10     PERSONALWEB TECHNOLOGIES, LLC
                                         and LEVEL 3 COMMUNICATIONS, LLC,                 Case No.: 5:18-cv-05619-BLF
                                  11
Northern District of California
 United States District Court




                                                        Defendants,
                                  12

                                  13     PERSONALWEB TECHNOLOGIES, LLC,
                                         and LEVEL 3 COMMUNICATIONS, LLC,
                                  14
                                                        Plaintiffs,
                                  15            v.

                                  16     TWITCH INTERACTIVE, INC.,

                                  17                    Defendant.

                                  18

                                  19
                                              The Court entered judgment in this case by sperate document on October 28, 2020. ECF
                                  20   643. Plaintiffs Amazon.com, Inc., Amazon Web Services, Inc., and Twitch Interactive, Inc. now

                                  21   request a second judgment for the awarded fees and costs to enable enforcement of that award. ECF

                                  22   698.

                                               Fed. R. Civ. P. 58(d) does not provide for multiple judgments in a single case and thus the
                                  23
                                       Court declines the request. The Court will issue an amended judgment that includes this fee and cost
                                  24
                                       award upon request by Plaintiffs.
                                  25

                                  26
                                         Case 5:18-md-02834-BLF Document 699 Filed 07/15/21 Page 2 of 2




                                   1
                                              IT IS SO ORDERED.
                                   2
                                       Dated: July 15, 2021
                                   3                                       ______________________________________
                                                                           BETH LABSON FREEMAN
                                                                           United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11
Northern District of California
 United States District Court




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                                                            2
                                  26
